Case: 17-13295      Date Filed: 12/19/2017   Page: 1 of 6


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                    No. 17-13295
                                Non-Argument Calendar
                              ________________________

                       D.C. Docket No. 2:16-cv-00190-RWS



JIMMY GRADY TROTTER,

                                                                  Plaintiff-Appellant,


                                        versus

JEFFREY SHULL,
in his individual capacity,


                                                                Defendant-Appellee.

                              ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (December 19, 2017)

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-13295     Date Filed: 12/19/2017    Page: 2 of 6


      Jimmy Trotter brought this action against Deputy Jeffrey Shull, under 42

U.S.C. § 1983, alleging that Shull violated his Fourth Amendment right to be free

from excessive force by handcuffing his wrists too tightly during an arrest. The

district court denied Trotter’s motion to file a second amended complaint and

granted Shull’s motion to dismiss, finding that Shull is entitled to qualified

immunity. We affirm.

                                           I

      On August 7, 2014, Deputy Shull pulled Trotter over for a traffic violation

and arrested him for following too closely and on suspicion of driving under the

influence. Trotter alleges that Shull used excessive force in violation of his

constitutional rights by using handcuffs that were not “double locked,” and thus

continued to tighten around his wrists, causing him immediate pain. According to

Trotter, Shull did not loosen the handcuffs despite Trotter’s repeated requests that

he do so. Trotter contends that the handcuffs caused serious injury to his right

wrist, including a chronic scapholunate ligament tear that required surgery, and

that he is now unable to grip or grasp with his right hand and continues to

experience regular pain. Trotter brought this suit for excessive force, seeking

compensatory and punitive damages. Shull moved to dismiss, and in lieu of a

response, Trotter filed, and the district court granted, a motion to amend his

complaint. Shull then filed a second motion to dismiss, and after briefing, Trotter


                                          2
               Case: 17-13295    Date Filed: 12/19/2017    Page: 3 of 6


filed a motion for leave to file a second amended complaint, which the district

court denied as futile.

                                          II

      The district court properly dismissed Trotter’s first amended complaint on

qualified-immunity grounds. As an initial matter, we reject Trotter’s assertion that

it was improper for the district court to consider Shull’s qualified-immunity

defense “at this preliminary stage of the litigation.” This Court has repeatedly held

that a district court may dismiss a case on the basis of qualified immunity at the

Rule 12 stage. See, e.g., Cottone v. Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003);

Gonzales v. Reno, 325 F.3d 1228, 1233 (11th Cir. 2003); Stritch v. Thornton, 280
F.3d 1295, 1306 (11th Cir. 2002).

      We turn, then, to the merits of the district court’s qualified-immunity

determination. “Qualified immunity protects government officials performing

discretionary functions from suits in their individual capacities unless their conduct

violates clearly established statutory or constitutional rights of which a reasonable

person would have known.” Andujar v. Rodriguez, 486 F.3d 1199, 1202 (11th Cir.

2007) (citation omitted). To receive the protection of qualified immunity, a

defendant must first establish that he was acting within the scope of his

discretionary authority. Cottone, 326 F.3d at 1357. Here, there is no dispute that

Shull was acting within his discretionary authority in arresting Trotter. Trotter


                                          3
               Case: 17-13295     Date Filed: 12/19/2017    Page: 4 of 6


does not allege that Shull lacked probable cause to pull him over or to place him

under arrest. Trotter argues only that he did not resist arrest, and thus that Shull

didn’t need to use force against him.

      Accordingly, the burden shifts to Trotter to show that qualified immunity is

not appropriate by proving that “(1) the defendant violated a constitutional right,

and (2) this right was clearly established at the time of the alleged violation.”

Holloman v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004). We may consider the

two prongs of the qualified-immunity analysis—the merits of the underlying

constitutional issue and the question whether the alleged right was “clearly

established”— in any order. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

Here, we needn’t grapple with the merits of Trotter’s excessive-force claim

because we are satisfied that, in any event, the law was not sufficiently clearly

established to put Shull on notice that his conduct violated the Fourth Amendment.

      In assessing an excessive-force claim, a court must consider whether the

defendant’s actions were “objectively reasonable in light of the facts and

circumstances confronting them, without regard to their underlying intent or

motivation,” bearing in mind that “the right to make an arrest or investigatory stop

necessarily carries with it the right to use some degree of physical coercion or

threat.” Graham v. Connor, 490 U.S. 386, 396–97 (1989). Importantly, “[t]he

calculus of reasonableness must embody allowance for the fact that police officers


                                           4
               Case: 17-13295    Date Filed: 12/19/2017   Page: 5 of 6


are often forced to make split-second judgments—in circumstances that are tense,

uncertain, and rapidly evolving—about the amount of force that is necessary in a

particular situation.” Id.

      At the very least, Trotter has not shown that Shull’s actions violated clearly

established Fourth Amendment law. This Court has recognized that “the typical

arrest involves some force and injury” and, more significantly for present purposes,

that “[p]ainful handcuffing, without more, is not excessive force ….” Rodriguez v.

Farrell, 280 F.3d 1341, 1351–52 (11th Cir. 2002). Particularly in light of

Rodriguez, none of the cases to which Trotter points are closely enough on point to

clearly establish the law in his favor. In Lee v. Ferraro, 284 F.3d 1188 (11th Cir.

2002), for instance, the arresting officer slammed an already-handcuffed woman’s

head into the trunk of her car. In Smith v. Mattox, 127 F.3d 1416 (11th Cir. 1997),

far from simply ignoring an arrestee’s complaints about his handcuffed, the

arresting officer broke his arm. And in Sanchez v. Hialeah Police Department,

357 F. App’x 229 (11th Cir. 2009)—which as an unpublished opinion is incapable

of clearly establishing law for qualified-immunity purposes, in any event—the

officer repeatedly punched and beat the plaintiff suspect. None of those cases, or

any others of which we are aware, clearly established that Shull violated the Fourth

Amendment when, as he is alleged to have done, he ignored Trotter’s complaints

about the tightness of his handcuffs.


                                          5
              Case: 17-13295     Date Filed: 12/19/2017   Page: 6 of 6


      Thus, we hold that the district court correctly concluded that Shull is entitled

to qualified immunity on Trotter’s excessive-force claim.

                                         III

      We further hold that the district court properly denied Trotter’s motion for

leave to file a second amended complaint. As an initial matter, Trotter has not

adequately explained why he couldn’t have amended his complaint to add the

material he now seeks to include—really just elaborations on facts alleged in his

prior complaints—when the district court granted him leave to amend the first

time. Moreover, and in any event, the second amendment that Trotter now seeks

would be futile. It does not include any new claims, parties, or theories of

recovery, nor does it contain any significant new factual allegations. Denial of

leave to amend based on futility is justified when the proposed amended complaint

remains subject to dismissal. Burger King Corp. v. Weaver, 169 F.3d 1310, 1320

(11th Cir. 1999). Because the additional allegations in Trotter’s proposed second

amended complaint would not overcome Shull’s qualified-immunity defense, the

district court properly denied Trotter’s motion to amend as futile.

                                         IV

      Accordingly, we affirm the district court’s order dismissing Trotter’s

complaint and denying his motion to further amend his complaint.

AFFIRMED.


                                          6